Citation Nr: 1623896	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to an initial rating in excess of 10 percent, and a rating in excess of 70 percent from October 7, 2013, for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent, and a rating in excess of 40 percent from October 7, 2013, for degenerative disc disease.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 7, 2013.


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 2002 to February 2005, with additional service in the Marine Corps Reserves.  The Veteran is a recipient of the Combat Action Ribbon for his service in Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2016 Central Office hearing.  A copy of the transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In March 2016 at the Veteran's Central Office hearing, before the Board promulgated a decision, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to an initial rating in excess of 10 percent and an increased rating in excess of 70 percent from October 7, 2013, for posttraumatic stress disorder (PTSD).
 
2. In March 2016 at the Veteran's Central Office hearing, before the Board promulgated a decision, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to an initial rating in excess of 10 percent and an increased rating in excess of 40 percent from October 7, 2013, for degenerative disc disease.  
 
3. In March 2016 at the Veteran's Central Office hearing, before the Board promulgated a decision, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 7, 2013. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of an appeal of a claim for entitlement to an initial rating in excess of 10 percent and an increased rating in excess of 70 percent from October 7, 2013, for posttraumatic stress disorder (PTSD), have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).
 
2. The criteria for withdrawal by the Veteran of an appeal of a claim for entitlement to an initial rating in excess of 10 percent and an increased rating in excess of 40 percent from October 7, 2013, for degenerative disc disease, have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).
 
3. The criteria for withdrawal by the Veteran of an appeal of a claim for entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 7, 2013, have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the Veteran's March 2016 Central Office hearing, the Veteran expressed his desire to withdraw his appeals for entitlement to an increased rating for PTSD and degenerative disc disease and entitlement to a TDIU for the period prior to October 7, 2013.  The Veteran's request was made before the Board promulgated a decision on these issues.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claims for increased ratings for PTSD and degenerative disc disease and entitlement to TDIU prior to October 7, 2013, and the claims must therefore be dismissed.

ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent and in excess of 70 percent from October 7, 2013, for posttraumatic stress disorder (PTSD) is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent and in excess of 40 percent from October 7, 2013, for degenerative disc disease is dismissed.  

The appeal as to the issue of entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 7, 2013 is dismissed.

REMAND

With respect to the Veteran's service connection claim for a traumatic brain injury, the Veteran reported that he was knocked unconscious by an improvised explosive device (IED) while riding in a Humvee.  The Veteran has also testified that he was struck in the head with a Kevlar vest while in boot camp.  Notably, the record indicates that the Veteran was awarded a Combat Action Ribbon for his service.
Accordingly, his lay testimony of injuries sustained in service will be sufficient to establish an in-service incurrence so long as it is consistent with the circumstances, conditions, or hardships of that service.  38 U.S.C.A. § 1154(b).  In this case, the Veteran's description of the events surrounding the IED in service are consistent with the circumstances of serving in a combat role in Iraq.

The medical evidence of record is conflicting as to whether the Veteran has a diagnosis of TBI.  The Board notes what appears to be an incomplete February 2010 TBI VA examination.  The record indicates that this examination was never completed, and as a result, no opinion was issued with respect to the etiology of a TBI.  Thus, the Board finds that a new examination is necessary in order to determine if the Veteran has a TBI, and if so, render an opinion as to the etiology of the TBI.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available Personnel Records, to include DD Form 214's, are associated with the claims file.

2.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records with respect to his TBI claim.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

3.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's claimed TBI and residuals thereof should be obtained. All records received should be associated with the claims file.

4.  After the above development has been completed, to the extent possible, schedule the Veteran for a VA TBI examination by a neurologist.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for a review in connection with the examination.  Any indicated studies or diagnostic tests should be performed. 

The examiner is requested to review the claims file and offer an opinion as the following questions:

(a) Whether the Veteran has a current diagnosis of TBI or residuals thereof from service, to include the in-service IED explosion.

(b) Whether the Veteran's currently reported symptoms are at least as likely as not (a probability of 50 percent or higher) manifestations of an in-service TBI.

(c) If the Veteran is diagnosed with another relevant condition, then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or higher) that the condition is related to service. 

The examiner must include a discussion of the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

Note that the Veteran is in receipt of the Combat Action Ribbon for his service in Iraq; as such, the law allows for his lay testimony of injuries sustained in service to be sufficient evidence to establish the events in-service, despite a lack of documented medical treatment for the same in the service treatment records. 

5.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


